Citation Nr: 0615947	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  02-06 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a left shoulder injury.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the lumbosacral 
spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the cervical spine.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from April 1987 to May 2000, 
as well as over 13 years of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), that granted service connection for 
residuals of a left shoulder injury, evaluated as 20 percent 
disabling, and for degenerative joint disease of the 
lumbosacral and cervical spine, evaluated as 10 percent 
disabling.   Thereafter, it appears that jurisdiction of the 
case was transferred to the RO in Reno, Nevada.  In September 
2004, the RO awarded separate 10 percent disability ratings 
for degenerative changes of the lumbar and cervical spine.

This matter was previously before the Board in July 2003 and 
May 2005, when it was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, another remand is required in this case.  In 
accordance with the Board's prior remand, the veteran 
underwent VA examination in December 2005.  The AMC issued a 
supplemental statement of the case (SSOC) in January 2006 
that failed to consider the December 2005 VA examination 
report and addendum.  Instead, the AMC stated that the 
veteran had failed to report for VA examinations scheduled in 
June and November 2005.  Accordingly, remand is warranted for 
the issuance of an additional SSOC.  See 38 C.F.R. § 19.31 
(2005).  

Accordingly, the case is REMANDED for the following action:

The case should be reviewed on the basis 
of the additional evidence, consisting of 
VA examination  conducted in December 
2005 and an addendum.  If the benefits 
sought are not granted, the veteran 
should be furnished a Supplemental 
Statement of the Case that considers all 
pertinent evidence received since the 
issuance of the September 2004 SSOC, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


